Citation Nr: 0728210	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  97-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from February 1952 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO determined that the veteran had 
not submitted a well-grounded claim for service connection 
for residuals of a head injury.  

In January 2000, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

In May 2000, the Board denied the claim.  The veteran then 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In December 2000, a Court order granted a December 2000 joint 
motion from the parties to vacate and remand the May 2000 
Board decision for additional development as required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  In August 
2001, the Board remanded the case to the RO for additional 
development.  In October 2001, the RO denied service 
connection for residuals of a head injury and the case was 
thereafter returned to the Board for further appellate 
consideration.

In March 2002, the Board again denied service connection for 
the residuals of the claimed head injury.  The veteran again 
appealed to the Court.  As the result of a Joint Motion for 
Remand, in an April 2006 order the Court vacated the March 
2002 Board decision and remanded the appeal for re-
adjudication.  

In September 2006, the Board remanded the case for VCAA 
notice, VA records, neurologic examination and opinion, and 
readjudication.  The requested development has been completed 
and the Board now proceeds with its review of the appeal.   


FINDINGS OF FACT

1.  Residuals of a head injury were not present in service or 
manifested during the first post-service year.  

2.  The veteran's current medical problems, including 
headaches, are not related to a head injury in service.  


CONCLUSION OF LAW

Chronic residuals of a head injury, including headaches, were 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2001, and updated in 
October 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  On 
both occasions, the veteran was instructed to submit any 
evidence in his possession that pertained to his claim.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated it based on 
all the evidence in February 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records were not found and were presumably destroyed 
by a fire at the records center in 1973.  The identified and 
available post-service treatment records have been secured.  
VA clinical notes from time to time indicated that the 
veteran might be pursuing benefits from the Social Security 
Administration (SSA); however, the record indicates benefits 
based on age and income.  There is nothing to indicate that 
there might be SSA records relevant to the current claim.  
The veteran has been medically evaluated by VA in conjunction 
with his claim, and all required medical opinions have been 
sought.

Service Connection

The veteran seeks service connection for headaches, which he 
contends are the result of a head injury in service.  Service 
connection is granted for disability resulting from disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  That means 
that in order to establish service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, in 
this case, there is no competent medical evidence that 
headaches with an organic neurologic basis were manifested to 
a degree of 10 percent or more during the first year after 
the veteran completed his active service.  

Discussion of Evidence

Reports from the National Personnel Records Center (NPRC) 
indicate that the veteran's service records are not 
available, and that if the records were at the NPRC in 
January 1973 they would have been involved in the fire at 
that facility at that time.  In a Joint Motion for Remand it 
was noted that because the veteran's service records could 
not be located, VA was obligated to inform the veteran that 
secondary or alternative types of evidence could be submitted 
to support his claim, such as statements from lay persons 
regarding the injury and subsequent symptoms.  The veteran 
was duly notified but has not provided any such evidence.  A 
further search of morning reports did not show the veteran 
was listed as sick.  

Evidence Supporting the Claim

In March 1997, the veteran testified at an RO hearing that, 
during basic training, in 1952, he fell backward from a fence 
obstacle and damaged the back of his head.  He said he was 
afraid to report the injury, because he was afraid that he 
would be put out of service.  He stated that was the only 
time he damaged his head in service.  He reported that he did 
go on sick call due to pain in his head, while stationed in 
Germany, in 1957, just before getting out of service.  He 
also told of having headaches and dizziness while serving in 
Korea and Japan.  After service, he had his eyes checked in 
1982 and saw a doctor in 1984.  He reported working as a body 
and fender man before and since coming to New York, in 1960.  
He also described current medical treatment.  

In January 2000, the veteran testified before the undersigned 
Veterans Law Judge.  The testimony was to the effect that he 
entered service in 1952 and injured his head during basic 
training, resulting in headaches and dizziness.  He 
subsequently sought treatment for headaches while serving in 
Japan and Germany.  Thereafter, he treated himself with over-
the-counter medications.  He explained that, at the time of 
the accident, he fell backward striking his head very hard 
and may have lost consciousness for a few seconds.  He said 
that he did not report it for fear of being released from 
service.  He stated that after service, he studied auto body 
repair and did that type of work for many years.  He reported 
that headaches and dizziness continued after service.  He 
reported going to private hospitals in 1984 and 1987.  The 
veteran also described current symptoms and treatment.  

The veteran is competent to report what happened to him.  He 
is competent to report a head injury in service and to report 
subsequent headaches.  However, he does not have the medical 
expertise to link the head injury to the headaches he may 
have experienced from time to time over the years.  

A private physician, O. E. U., M.D., reported on his May 2006 
evaluation of the veteran.  The veteran complained of 
headaches, dizziness, tinnitus, vertigo, dizzy spells, 
hearing difficulty, stress, depression, memory deficits, and 
a history of head trauma.  The doctor asserted that beyond 
the veteran's history of head trauma, his medical history was 
not contributory.  The doctor reported that active and 
passive motion of the cervical spine was severely restricted 
in flexion, extension, lateral bending, and rotation, due to 
pain and discomfort.  There was severely painful spasm of the 
paravertebral musculature in the cervical area on the right 
side and left side, bilaterally, more likely than not due to 
head trauma.  There was also decreased motion in the lumbar 
spine and shoulders.  Muscle power was +5/5 and sensory 
examination was normal.  It was the diagnostic impression 
that the veteran had a cerebral concussion and post-
concussion syndrome.  The doctor expressed the opinion that 
as a direct result of the traumatic injuries sustained on the 
date of the accident, there were extremes of joint movement 
with concomitant stretching and tearing of musculo-
ligamentous structures of the cervical spine.  It was his 
considered opinion that those areas would be weakened for an 
indefinite period of time resulting in significant and 
restricted mobility.  The final prognosis was guarded.  In 
his clinical impression, the original symptoms were related 
to the accident in military service.  

Although, the doctor concludes by saying the symptoms are 
related to service, this is actually an opinion against the 
claim.  The veteran had been examined many times since 1995 
and there was nothing prior to the May 2006 opinion about a 
severe neck disability.  In fact, clinical notes, including 
those dated in February 1997, September 1997, May 1999, April 
2001, September 2001, January 2002, and February 2006, show 
the veteran's neck was supple.  When Dr. O. E. U. relates the 
headaches to a non-service-connected neck disorder, that was 
clearly not present until very recently, he in effect 
expresses an opinion that the current headache symptoms are 
not related to service.  Further, the opinion was based on 
the history provided by the veteran and can be no better than 
the facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
Also, the neurological findings on the examination were 
normal.  Another disturbing problem with this opinion is the 
assertion that the veteran's history was not contributory.  
There are several other health problems which are relevant, 
and several diagnoses of headaches related to hypertension.  
Without addressing these significant conditions, the opinion 
is incomplete.  So, the private doctor presents an incomplete 
opinion that relates complaints of headaches to a non-
service-connected neck disorder of recent onset.  Such an 
opinion does not provide sufficient support for the veteran's 
claim.  

Evidence Against the Claim

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, 
the veteran completed his active service in 1957 and he 
reports seeking medical treatment in 1984, approximately 27 
years later.  Many people would experience headaches from 
time to time during so many years and the veteran is 
competent to report that he had headaches.  However, he does 
not have the medical training and experience to diagnose 
their cause, to etiologically link them to each other, or to 
link them to service.  

The private hospital record of 1984 shows the veteran 
reported losing 2 pounds in a month and feeling weak and 
dizzy.  Blood pressures were elevated.  Blood tests were 
done.  The impression was a viral syndrome.  This record 
emphasizes the problems with the veteran's self-diagnosis 
based on his recollection.  In his sworn testimony, he 
remembered this as a headache incident while there was no 
mention of headache in the record made at that time.  More 
significantly, although the veteran felt this was an episode 
of a chronic headache disability, the trained medical 
personnel diagnosed an acute viral syndrome based on 
professional examination and testing.  Thus, this record is 
evidence against a continuity of symptomatology for a chronic 
headache disability.  Further more, there is no mention of 
any history of headaches.  This would have been a significant 
omission in light of the current claims and it leads the 
Board to conclude that there was no history of headaches up 
to that time.  

Over ten years later, in December 1994, the veteran claimed 
benefits for headaches.  

There were no headache complaints when the veteran was seen 
at a city hospital in May 1995.  X-rays disclosed a sinus 
abnormality.  The possibility of sinusitis was considered.  

A VA neurological examination was provided in July 1995.  The 
veteran told of injuring his head in service, in 1952, when 
he fell and injured the occipital region.  He did not seek 
treatment.  Since then, he reportedly experienced headaches 
about once a week.  They were characterized by a sharp pain 
lasting about 5 minutes.  He also told of experiencing 
dizziness when bending over.  He reported that, in 1984, he 
passed out while driving and was taken to a private hospital.  
He stated that he felt himself getting dizzy, light-headed, 
sweaty, and white.  The diagnosis was headaches, dizziness.  
The doctor noted that the neurologic examination was normal.  
There was an unknown relationship of the headaches to the 
trauma.  

On VA general examination in September 1995, the veteran gave 
a history of falling backward and hitting the back of his 
head, during training.  He told of falling and striking the 
back of his head in 1958.  He said that, in addition to 
headaches, he also had dizziness.  He reported getting very 
dizzy and having intermittent fever every day, lasting 1 to 2 
minutes.  Examination and testing led to a diagnosis of 
chronic headache, dizziness, and intermittent fever of 
unknown etiology, no relation with traumatic headache.  

City hospital notes of June and September 1995 reflect an 
assessment of allergic rhinitis.  Medication was provided.  
When the veteran was seen at a neighborhood center, in 
October 1995, he complained of having headaches constantly 
for one week.  Allergies were reported as none and 
medications were reported as none.  This was in direct 
contradiction to the clinical record made at the hospital a 
month earlier.  Medical problems were reported as none and 
the assessment was an alteration in weight.  

When seen at a VA clinic, in February 1997, the veteran 
complained of a chronic headache.  There was no headache or 
other pertinent abnormality at the time of the examination.  
His neck was supple.  The assessment was a history of chronic 
headache.  Subsequent VA clinical notes noted the veteran's 
headache complaints and normal findings.  They made 
assessments reflecting that the veteran was providing a 
history of headaches.  None of the clinical notes actually 
connected the headaches to service.  Several of the clinical 
notes, including May 1999, March 2000, and September 2000, 
noted the veteran's work history of painting cars for many 
years.  A March 2000 note associated the chronic headaches 
with sinus pain.  There were diagnoses of hypertension with 
headaches in December 2003 and December 2004.  In February 
2006, the veteran's complaints included headaches and it was 
noted that he had moderate-severe hypertension that was not 
controlled.  A change in medication was recommended.  The VA 
psychiatric clinic notes contain diagnoses of an anxiety 
disorder.  The VA clinical records through December 2006 have 
been reviewed.  The Board finds various problems that could 
cause or have caused headaches, but nowhere in the clinical 
notes is there any opinion linking the headaches to service 
or the claimed injury in service.  

When seen at the VA neurology clinic, in October 2001, the 
veteran reported a head injury in service and complained of 
having chronic headaches since then.  He reported that he now 
had headaches every day.  They were not very strong, but 
bothered him.  They were sometimes in the front and sometimes 
in the back.  Tylenol made them better.  Lying down and 
sleeping helped.  Examination disclosed a grossly normal 
mental status.  Cranial nerves were okay.  Motor responses 
were normal at 5/5.  Reflexes were normal at 2+.  Sensory 
responses to pinprick and vibratory sensation were okay.  
Coordination and gait were okay.  The assessment was 
headaches and further testing was recommended.  A 
computerized tomography scan was done in October 2001 and 
read as showing no focal intracranial lesion.  

In response to the remands of the Court and Board, the 
veteran had a VA neurology examination in January 2007.  The 
claims file was reviewed, as was the examiner's report of 
October 2001.  The examiner also noted the normal findings on 
the computerized tomography scan.  The veteran reported that 
he continued to have headaches.  He also experienced 
dizziness, especially if he looked straight up.  His medical 
history included hypertension, hypercholesterolemia, 
depression, and low back pain.  There was no family history 
of headaches.  There was no nausea or vomiting.  Tylenol 
helped the headaches.  They were located frontally and 
occipitally.  The occipital headaches felt like "acid" on 
his head.  Mental status examination was grossly normal.  
Cranial nerve responses were normal.  Motor strength was 5/5 
throughout.  Deep tendon reflexes were 2+, except for 1+ 
ankle and knee jerks.  Sensory responses were normal.  Gait 
and coordination were normal.  Another computerized 
tomography (CT) scan was unremarkable.  

The examiner noted that records were not available regarding 
the initial trauma.  The veteran did not lose consciousness 
or seek medical attention at the time.  Currently he had a 
normal neurological examination and normal CT scan of the 
head.  Since he complained of chronic headaches, his 
diagnosis was chronic headache disorder.  The neurologist 
went on to say that it was very difficult to assign etiology 
to headaches, as the prevalence of headaches in the 
population is so high and the symptoms so subjective.  In 
this case, the questionable causative etiology was not well 
documented, and the medical evaluation negative.  She 
concluded that, "One cannot say without speculation if the 
current headaches are etiologically related to service."  

Conclusion

The veteran is competent to report injury in service and that 
he has had headaches since service.  However, he is not a 
medical professional and does not have the training or 
experience to diagnosis his headaches or to make etiological 
determinations as to the cause of the headaches, or even if 
they have the same cause.  Thus, his statements, including 
his sworn testimony, are not competent evidence that a 
current headache disability had it onset in service.  The 
only other supportive evidence comes from a private doctor 
who connected the headaches to a neck disability.  There was 
no claim or evidence of a neck disability prior to that 
opinion, in fact, there were several normal neck findings in 
the years before that opinion, and so even if the headaches 
were linked to the veteran's neck, it would be to a non-
service-connected disability.  Additionally, due to the lack 
of consideration of hypertension and other pertinent health 
problems, and other errors detailed above, the private 
medical opinion is not persuasive.  On the other hand, the 
record indicates several possible post service causes for the 
headache complaints, none of which are related to service.  
The examinations and CT scans have repeatedly shown normal 
results and the competent medical opinion is to the effect 
that it would be pure speculation to connect the headache 
complaints to the reported injury many years ago.  The 
medical records, including private and VA clinical notes, as 
well as VA examination reports form a preponderance of 
evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of a head injury is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


